DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires “wherein the lateral wall is located on a lateral face of the tailgate when a movable slider moves, during moulding of the cavity, along the Y axis towards the median plane of the vehicle, and the lateral wall is located on a side of the cavity opposite the lateral face of the tailgate when the movable slider moves, during moulding of the cavity, along the Y axis towards the two lateral planes of the vehicle”.  The limitation is unclear and confusing as moulding of the cavity is to form the outer panel wherein the tailgate is not yet formed and not yet installed in a vehicle so that it is unclear what is required by “wherein the lateral wall is located on a lateral face of the tailgate when a movable slider moves, during moulding of the cavity, along the Y axis towards the median plane of the vehicle” and “the lateral wall is located on a side of the cavity opposite the lateral face of the tailgate when the movable slider moves, during moulding of the cavity, along the Y axis towards the two lateral planes of the vehicle”.  It is further unclear what is meant by the lateral wall is located on a lateral face of the tailgate when a movable slider moves, during moulding of the cavity and (i.e. not or) the lateral wall is located on a side of the cavity opposite the lateral face of the tailgate when the movable slider moves, during moulding of the cavity.
Claim 3 recites the limitation “the Y axis” in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the median plane of the vehicle” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the two lateral planes of the vehicle” in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 2, and 4-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
A vehicle tailgate is known as taught by Escoffier et al. (EP 3187349) comprising: an inner panel (1); an outer panel (2) comprising: a skin with an appearance surface; a housing (14) configured to receive an optical unit delimited by a peripheral wall (22) joined to the skin; a cavity (25) delimited by the skin, by at least a portion of the peripheral wall of the housing, and by one or more walls (23, 28) projecting from the housing towards an inner face of the skin and joining with the inner face of the skin; and a first glue bead (4) disposed between and connected to the inner panel and the outer panel (Figures 2-5 and Paragraphs 0019-0022).  It is further known as taught by the admitted prior art (instant specification page 2, lines 17-25) at least one of the one or more walls (known as bridge walls) does not contact locally with the inner face of the outer panel to eliminate the junction between the one or more walls and the inner face of the outer panel.  However, the prior art of record including Escoffier and the admitted prior art fails to teach or suggest a vehicle tailgate and method of manufacturing the vehicle tailgate as claimed and further including there is a gap between the at least one wall and the inner face of the skin and the gap is sealed by a second glue bead/a second glue bead disposed in the gap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746